Opinion filed December 15,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00291-CR
                                                    __________
 
                             DERRICK
JARROD JONES, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                    On
Appeal from the 90th District Court
 
                                                          Stephens
County, Texas
 
                                                    Trial
Court Cause No. F31521
 

 
                                            M
E M O R A N D U M    O P I N I O N
Derrick Jarrod Jones was convicted of sexual assault of a
child and sentenced to confinement for a term of eight years in the
Institutional Division of the Texas Department of Criminal Justice.  We dismiss
the appeal for want of jurisdiction on the basis that the notice of appeal was
not timely filed.
The papers on file in this court indicate that appellant’s sentence was imposed on
August 11, 2011, and that no motion for new trial was filed.  Appellant
filed a notice of appeal on September 27, 2011, forty-seven days after the date
sentence was imposed.  On October 12,  2011, upon receiving appellant’s notice
of appeal and the docketing statement, this court notified the parties by
letter that the notice of appeal appeared to be untimely.  We requested that
appellant respond by October 27, 2011, and show grounds for continuing this
appeal.  We also informed appellant that the appeal may be dismissed for want
of jurisdiction.  Appellant’s counsel did not file a response in this court by
October 27, 2011, with grounds for continuing this appeal.[1]
Pursuant to Tex. R. App. P. 26.2, the
notice of appeal was due to be filed within thirty days after the date the
sentence was imposed in open court.  Appellant’s notice of appeal was not filed
until forty-seven days after the sentence was imposed.  Appellant did not file
a motion for extension of time as provided for in Tex. R. App. P. 26.3.  Absent a timely notice of appeal or
compliance with Rule 26.3, this court lacks jurisdiction to entertain an
appeal.  Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo
v. State, 918 S.W.2d 519 (Tex. Crim. App. 1996); Rodarte v. State,
860 S.W.2d 108 (Tex. Crim. App. 1993).
            Accordingly, this appeal is dismissed for want
of jurisdiction.
 
                                                                                    PER
CURIAM
 
December 15,
2011
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Kalenak, J.




[1]The court would note that appellant’s counsel filed an
application for writ of habeas corpus in the trial court on October 27, 2011,
requesting an out-of-time appeal.  Additionally, appellant forwarded a pro se
response to this court on October 27, 2011.  We have not considered appellant’s
response, however, because “[a]ppellants are not allowed to have ‘hybrid
representation’ on appeal.”  Ex parte Taylor, 36 S.W.3d 883, 887 (Tex.
Crim. App. 2001).